*399Judgment, Supreme Court, Bronx County (Steven Lloyd Barrett, J., on dismissal motion; Dominic R. Massaro, J., at jury trial and sentence), rendered August 6, 2003, convicting defendant of reckless endangerment in the first degree, and sentencing him to a term of 1 to 3 years,, unanimously affirmed.
The People were not required to obtain the court’s permission to re-present defendant’s case to a second grand jury (see CPL 190.75 [3]), because “[t]he fact that there were neither 12 votes to indict nor 12 votes to dismiss [at the first grand jury] was not the equivalent of a dismissal” (People v Medina, 283 AD2d 250 [2001]; see also People v Aarons, 2 NY3d 547 [2004]). To the extent defendant contends that the People should have asked to extend the first grand jury’s term or that the first grand jury was required to have taken one of the five actions listed in CPL 190.60, his arguments are unpreserved (see e.g. People v Julius, 300 AD2d 167, 168 [2002], lv denied 99 NY2d 655 [2003]), and we decline to reach them in the interest of justice. Were we to do so, we would find them unavailing. Concur—Andrias, J.E, Friedman, Sullivan, Nardelli and Malone, JJ.